Citation Nr: 0915710	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  06-38 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel






INTRODUCTION

The Veteran had active service from July 1968 to April 1970.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

Notably, additional medical evidence has been received from 
the Veteran since the issuance of the statement of the case 
(SOC) in support of the claim.  The evidence was accompanied 
by a waiver of the Veteran's right to initial RO 
consideration of the new evidence.  38 C.F.R. §§ 19.9, 
20.1304(c) (2008).  Accordingly, the Board will consider the 
new evidence in the first instance in conjunction with the 
issue on appeal.        


FINDING OF FACT

The Veteran's tinnitus is causally or etiologically related 
to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the 
Veteran's tinnitus was incurred in service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.310(a) (2008). 



	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In light of the full grant of benefits sought on appeal in 
this decision, no further notification or assistance is 
necessary to develop facts pertinent to the Veteran's claim.  
To the extent that the Veteran may not have been provided 
with appropriate notice with respect to his claim, any such 
error would clearly be harmless as his claim is being granted 
for reasons explained in greater detail below and the agency 
of original jurisdiction (AOJ) will remedy any defect when 
effectuating the award of benefits.  

Analysis 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for tinnitus.

In an April 2006 rating decision, the RO denied service 
connection for tinnitus based on the absence of evidence of 
tinnitus in service and the negative medical opinion provided 
by the February 2006 VA examiner, who diagnosed the Veteran 
with tinnitus but determined that it was "not as likely as 
not" that his tinnitus resulted from acoustic trauma during 
military service because there was no evidence of tinnitus in 
the service treatment records and more than 30 years had 
passed between the time of discharge and the Veteran filing 
his tinnitus claim. 

However, in his July 2006 notice of disagreement (NOD), the 
Veteran asserted that he had had tinnitus since serving in 
Vietnam.  In his November 2006 Substantive Appeal (VA Form 
9), the Veteran again asserted that he had had ringing in the 
ears since his time in the military and explained that he 
should not be penalized because he waited many years to file 
a claim because he had not been aware that tinnitus was a 
disability.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  

In this regard, the Veteran has made repeated statements that 
he developed tinnitus as a result acoustic trauma during his 
combat service.  The Veteran's DD Form 214 shows that he is 
in receipt of the Combat Action Medal and Purple Heart, which 
indicates that he engaged in combat with the enemy, and 
exposure to combat noise is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
combat service.  Thus, the Veteran's account of combat noise 
exposure is sufficient evidence of acoustic trauma during 
service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2008); Collette v. Brown, 82 F.3d 389 (1996).  

Upon further consideration of the aforementioned statements 
provided by the Veteran regarding the onset of tinnitus 
(i.e., in service), the Board finds that they are credible.  
In this regard, the Board particularly notes that, while 
there appeared to be contradictory statements offered by the 
Veteran regarding the onset of tinnitus in the record, the 
explanation provided by the Veteran in the November 2006 VA 
Form 9 in order to clarify any perceived misunderstanding 
regarding earlier statements he had made is satisfactory.  
Furthermore, the Board notes that tinnitus is subjective, and 
the kind of condition to which lay testimony is competent.  
See Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(finding Veteran competent to testify to symptomatology 
capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (noting competent lay evidence requires facts 
perceived through the use of the five senses).  Competency of 
evidence differs from weight and credibility.  The former is 
a legal concept determining whether testimony may be heard 
and considered by the trier of fact, while the later is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno at 469; 
see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("Although interest may affect the credibility of testimony, 
it does not affect competency to testify.").

Moreover, the Veteran was service connected for bilateral 
hearing loss in an October 2006 rating decision.  At the 
February 2006 VA examination, the Veteran was diagnosed with 
mild to severe sensorineural hearing loss for the right ear 
and mild to moderate sensorineural hearing loss for the left 
ear.  The fact that the Veteran has been diagnosed as having 
bilateral hearing loss and granted compensation for a 
service-related hearing loss adds to the credibility of his 
contention that his tinnitus is related to service because 
"an associated hearing loss is usually present" with 
tinnitus.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to 
the Patient with Ear Problems.  Concerning this, the Board 
notes that tinnitus may occur as a symptom of nearly all ear 
disorders including sensorineural or noise- induced hearing 
loss.  Id.  With regard to the latter, the evidence of record 
reflects that the Veteran's hearing loss is noise-induced, 
i.e., a result of his exposure to acoustic trauma during 
service.  In this regard, the Board notes that "high 
frequency tinnitus usually accompanies [noise-induced] 
hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner 
Ear.

The positive evidence of record consists of the above-noted 
provisions from The MERCK Manual, the Veteran's history of 
service-connected sensorineural hearing loss and the 
Veteran's own contentions.  The October 2000 VA examination 
report established that the Veteran's bilateral hearing loss 
is etiologically linked to his active service, and the more 
recent February 2006 VA examination report shows that the 
Veteran has bilateral tinnitus.  The cited provisions from 
The MERCK Manual confirm that tinnitus usually accompanies 
noise-induced hearing loss, which the Veteran in this case 
has been diagnosed with.  Finally, the Board has determined 
that the Veteran's contentions, that he has experienced 
tinnitus since service, are competent and credible evidence 
upon which the Board may rely in making its decision.

The evidence unfavorable to the claim for service connection 
in this case is the February 2006 VA medical examiner's 
opinion that the Veteran's tinnitus was not at least as 
likely as not due to his military noise exposure for reasons 
explained above.  Also, as addressed above, there are 
statements from the Veteran documented in the record where 
the Veteran expressed some ambiguity as to when his tinnitus 
had its onset but those statements have been adequately 
clarified.  

Thus, in consideration of the fact that service connection 
for bilateral hearing loss was established based on the 
October 2000 VA audiological evaluation report linking 
hearing loss to in-service noise exposure, the provisions 
from The MERCK Manual noted above and the Veteran's combat 
service and written statements regarding the onset of 
tinnitus in service, the Board concludes that evidence for 
and against the claim for service connection for tinnitus is 
at least in approximate balance.  In other words, the Board 
finds, based on this record that the Veteran's tinnitus is as 
likely the result of his noise exposure in service or 
associated with his service-connected noise-induced bilateral 
hearing loss as it is the result of some other factor or 
factors.  Accordingly, the Board will resolve the benefit of 
the doubt in favor of the Veteran in this case as the law 
requires and grant service connection for tinnitus.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2008). 


ORDER

Entitlement to service connection for tinnitus is granted.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


